NO. 12-19-00318-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 IN THE MATTER OF THE                                         §   APPEAL FROM THE

 MARRIAGE OF RANDY JOSEPH                                     §   COUNTY COURT AT LAW

 SMITH AND ASHLEY RENEE SMITH                                 §   ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On September 24, 2019, the Clerk of this Court notified Appellant, Randy Joseph Smith,
that the filing fee in this appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure
to remit the filing fee on or before October 4 would result in the Court’s taking appropriate action,
including dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for
remitting the filing fee has passed, and Appellant has not complied with the Court’s request.
         Because Appellant has failed, after notice, to comply with Rule 5, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c).
Opinion delivered October 17, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 17, 2019


                                         NO. 12-19-00318-CV


                      IN THE MATTER OF THE MARRIAGE OF
                  RANDY JOSEPH SMITH AND ASHLEY RENEE SMITH


                                Appeal from the County Court at Law
                     of Anderson County, Texas (Tr.Ct.No. CCL-14-15439)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.